DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
Claims 1-20 are allowed.
The closest prior art, US Pub. 2013/0224939, discloses a semiconductor device comprising a first gate structure in a first region and a second gate structure in a second region, and a first gate contact on the first gate structure and a second gate contact on the second gate structure.  However, the prior art differs from the present invention because the prior art fails to disclose a first gate contact opening having a first length which is larger than a second length of a second gate contact opening; and a gate contact opening extending below a top surface of a fin.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites  etching the dielectric layer, thereby forming a first gate contact opening exposing the first gate structure and a second gate contact opening exposing the second gate structure, wherein the first gate contact opening has a first length that is larger than a second length of the second gate contact opening.
Claim 12 recites etching the dielectric layer to form an opening exposing the gate structure, wherein the opening has a rectangular shape in a top view; etching the gate 
Claim 17 recites the first gate contact has a bottom surface lower than the second gate contact.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-11, 13-16 and 18-20 variously depend from claim 1, 12 or 17, so they are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        September 10, 2021